Title: From John Adams to James Lovell, 3 January 1779
From: Adams, John
To: Lovell, James


     
      Sir
      Passy January 3. 1779
     
     I Suffer So much Uneasiness, on Account of the State of Things here, that I cannot fail to communicate my Anxieties, so to some one in Congress, which you may
     We are very much Straightened for Funds, and you send Us no supplies, and yet you draw upon Us, from America from the West Indies, and from many other Quarters. We are continually exposed to the Insolen Reproaches, and the Insolence of American Prisoners who escape from England, Ireland, Scotland, Jersy, Guernsy because We do not furnish them with as much Money as they want. We lend them more than We can afford and yet We are obliged to pay away large Sums of Money for Purposes less necessary.
     It is a delicate subject that I am about to touch, and I suppose Gentlemen will think hard of it, but my duty to the public demands of me that I should State Facts for your Information, and for the Information of all others to whom you may think proper to communicate them.
     The three Commissioners at this Court, in the Article of their Ex­pences merely consumed ten Thousand Pounds Sterling, in the first Year. The Commissioner to the Empire last Feby. received two thousand Pounds sterling, and on the 4 of December drew on Us for one Thousand more. The Commissioner, to the Grand Duke had Two Thousand Pounds Sterling in February and two days ago told me, he must draw for more. So that at the most moderate Computation, you will have three thousand Pounds each to pay for five Commissioners, whereas in my Opinion, one Commissioner is all that is wanted, and he might live upon three Thousand Pounds. But then you must appoint Consuls to manage the Commercial Business. Twelve thousand Pounds a Year would go a great Way in, relieving the Wants of our Countrymen, suffering in Prison or escaping from it. Besides the Waste of Money, We are accumulating a Debt here which will be a heavy Load, and give great Discontent and excite great Clamours hereafter.
     Reports are propagated here, that Congress are about sending out a greater Number of Commissioners, and all I suppose must draw, Upon Passy. If this should be the Case it is my duty to tell you, that their Bills and ours both, will in my opinion be protested. It will be impossible they should be paid.
     With both the Commissioners, that to Vienna and that to Tuscany, I have a good Understanding, and think them honourable and worthy Men. But there is not in my opinion any Probability of their being received, and therefore their Missions are totally Useless.
     My opinion and Advice therefore is, to recall, every Commissioner, You have in the World, excepting one to this Court and one to Spain. And appoint Consuls or Commercial Agents at Nantes and Bourdeaux.
     Recall me, and Leave Dr. F. here alone, but then you must take from him, all Money Matters all commercial and maritime matters. His Character, has excited such an Enthusiasm, that it would do us great Harm to recall him—and one alone is enough.
    